In the response filed 7/14/2021, replying to the Restriction Requirement mailed 5/14/2021, the Applicant elected Group I (claims 1-13) and Species 3 (Fig. 13) and submitted amendments to the claims amending the claims to read on the elected embodiment and cancelling the non-elected claims. The claims presented are only claims drawn to a non-elected invention and is considered non-responsive (MPEP § 821.03) and has not been entered. The claims are not readable on the elected invention because the claims relate to an impact absorbing package comprising a first assembly comprising an item for delivery to a recipient, an attachment membrane and a support panel to which the item is secured via the attachment membrane (claim 1) and a support panel comprising an engagement surface for receiving and securing an item to the support panel via an attachment membrane (claim 7), these limitations in the claims include a support panel that the item is attached to and subsequently attached to the impact absorbing member.  In the specification, the support member (support panel) 206 is described only in the embodiment of Species I (Figs. 1-6 and 9-11). In the specification, it describes and show in the elected embodiment of Fig. 13, the item being attached directly to the impact absorbing member 1302 and does not include a support member (support panel) as recited in the claims.


Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENINE PAGAN whose telephone number is (313)446-4924.  The examiner can normally be reached on 9:00am-5:00pm, Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENINE PAGAN/Examiner, Art Unit 3736                                                                                                                                                                                                        

/JACOB K ACKUN/Primary Examiner, Art Unit 3736